Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 27, 2018

                                       No. 04-18-00220-CR

                                         Gilbert TELLO,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 49th Judicial District Court, Webb County, Texas
                             Trial Court No. 2012CRN000013-D1
                          Honorable Jose A. Lopez, Judge Presiding


                                         ORDER

        The reporter’s record in this appeal was originally due on May 4, 2018. On May 7, 2018,
court reporter Cynthia Perez Lenz filed a Notification of Late Record requesting that the filing
deadline be extended to June 4, 2018. On June 12, 2018, Ms. Lenz filed a second Notification of
Late Record requesting that the filing deadline be extended to July 5, 2018. On July 5, 2018,
Ms. Lenz filed a third Notification of Late Record requesting that the filing deadline be extended
to August 5, 2018. On August 31, 2018, Ms. Lenz filed a fourth Notification of Late Record
requesting that the filing deadline be extended to September 24, 2018. We granted the request
for extension of time to file the reporter’s record and ordered that no further extensions of time
would be considered. To date, the reporter’s record remains unfiled.

        We hereby ORDER Ms. Lenz to file the reporter’s record in this court no later than
October 1, 2018. If the record is not received by such date, a show cause order shall issue
directing Ms. Lenz to appear on a day certain and show cause why she should not be held in
contempt for failing to file the record. The clerk of this court shall cause a copy of this order to
be served on Ms. Lenz by certified mail, return receipt requested, with delivery restricted to the
addressee only, or give other personal notice of this order with proof of delivery.



                                                      _________________________________
                                                      Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of September, 2018.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court